DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/20/21 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 32-38, 40-44, and 46 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agenjo (ES 2316536 T3).
Re Claim 32: Agenjo discloses 
A security tag comprising (figs 1 & 2): a first layer and a second layer, wherein the second layer is overlaid on the first layer; wherein the second layer comprises a combination of a tag identifier and an image pattern (fig 3, reference number, barcode (fixed or variable, linear or two-dimensional, etc.),… security element such as a coded 
Re Claim 33: Agenjo discloses the security tag of claim 32, wherein the tag identifier comprises one of a two dimensional data matrix bar code, and a quick response (QR) code (fig 3).
Re Claim 34: Agenjo discloses the security tag of claim 32, wherein the image pattern is unique to the security tag.
Re Claim 35: Agenjo discloses the security tag of claim 32, wherein permutations and combinations between features of the first layer and the second layer provide a unique identity to the security tag (the different layers contain security elements that guarantee the authenticity, origin and / or monitoring of said product or document.).
Re Claim 36: Agenjo discloses the security tag of claim 32, wherein overlapping of the first layer and the second layer provides the unique identifier to the security tag (figs 1 & 2, the different layers contain security elements that guarantee the authenticity, origin and / or monitoring of said product or document.).
Re Claim 37: Agenjo discloses the security tag of claim 32, wherein the first layer is printed on a substrate of the security tag, wherein the substrate is self-adhesive and tamper-evident.
Re Claim 38: Agenjo discloses the security tag of claim 32, further comprises a first protective layer disposed on top of the first layer and a second protective layer disposed on top of the second layer (figs 1 & 2).
Re Claim 40: Agenjo discloses 

Re Claim 41: Agenjo discloses the system of claim 40, wherein the variable image pattern comprises a unique pattern around the tag identifier (fig 3, reference number, barcode (fixed or variable, linear or two-dimensional, etc.),… security element such as a coded printing (3), ultraviolet printing (4), microtexts (5), security funds based on thin line designs, etc.,).
Re Claim 42: Agenjo discloses the system of claim 40, wherein the variable image pattern is generated using the tag identifier (reference number, barcode (fixed or variable, linear or two-dimensional, etc.),…).
Re Claim 43: Agenjo discloses the system of claim 40, wherein the background print layer comprises a first set of variable features (figs 1 & 2).
Re Claim 44: Agenjo discloses the system of claim 40, wherein the foreground print layer comprises a second set of variable features (figs 1 & 2).
Re Claim 46: Agenjo discloses the system of claim 44, wherein the second set of variable features in the foreground print layer comprises at least the tag identifier, the variable image pattern, and a tag verification code (fig 3, reference number, barcode .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agenjo (ES 2316536 T3) in view of Tang (US 20110253791 A1).
Re Claim 39: Agenjo discloses the security tag of claim 38 with the first protective layer and the second protective layer.
However, Agenjo does not discloses that the layers are selected from a group consisting of acrylic, polyurethane, vinyl, heat curable, UV curable, lacquers, or varnish with pigments, and any combinations thereof.
Tang however discloses that the layers are selected from a group consisting of acrylic, polyurethane (p10 & p34: polyurethane), vinyl, heat curable, UV curable, lacquers, or varnish with pigments, and any combinations thereof.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Tang’s teaching in the tag of Agenjo for the purpose of taking advantage of well-known 
Re Claim 45: Agenjo discloses the system of claim 43, wherein the first set of variable features in the background print layer comprises at least a tag pattern.
However, Agenjo does not discloses a tag colour and a tag ink.
Tang however discloses a tag colour and a tag ink (p3, p4, p29).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Tang’s teaching in the system of Agenjo for the purpose of incorporating additional way of achieving unique identification.

Claims 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agenjo (ES 2316536 T3) in view of Dunlop (CN 104077697 A).
Re Claim 47: Agenjo discloses the system of claim 40.
However, Agenjo does not discloses a mobile device, and a server, communicatively coupled to the mobile device.
Dunlop however discloses a mobile device (figs 1 & 2: 1), and a server (fig 1: 18), communicatively coupled to the mobile device (p27).
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Dunlop’s teaching in the system of Agenjo for the purpose of being able to communicate to an  authenticate server.

Re Claim 49: Agenjo modified by Dunlop discloses the system of claim 47, wherein the server is configured to facilitate a second level authentication of the non-replicable security tag over a network (Dunlop p27: system software (constituent element) in item 18 in FIG. 1. it comprises a plurality of discrete and linking the database, which includes an authorized article identification and allocation data (reference data), system access and usage data, captured information data and authentication result data).
Re Claim 50: Agenjo modified by Dunlop discloses the system of claim 47, wherein the mobile device communicates with the server using one of a wired communication network, and a wireless communication network (Dunlop fig 1: 12).

Claim 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agenjo (ES 2316536 T3) in view of Wood (WO 2015009900 A1).
Re Claim 51: Agenjo discloses the system of claim 40.
However, Agenjo does not discloses that the system is configured for product authentication without using an internet.
Wood however discloses that the system is configured for product authentication without using an internet (p124: In some embodiments, the processing module may 
 Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinarily skill in the art to incorporate Wood’s teaching in the system of Agenjo for the purpose of being able to authenticate even when internet is not accessible.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/TAE W KIM/Examiner, Art Unit 2887         

/THIEN M LE/Primary Examiner, Art Unit 2887